﻿The
General Assembly has unanimously chosen you, Sir, to
guide our debates. This is a tribute both to your
qualities as a diplomat and statesman and to your
country, Finland, for the very positive role it plays in
addressing the great issues of our modern world.
Senegal is happy to convey to you, through me, its
congratulations and hopes for success in leading this
session.
You were preceded in this office by His
Excellency Mr. Theo-Ben Gurirab, Minister for
Foreign Affairs of our sister Republic of Namibia, who
presided in the name of our continent, Africa. He
guided our debates successfully throughout his
mandate, which was full of important events for our
Organization.
I would like at the same time to pay tribute to the
work of our Secretary-General, Mr. Kofi Annan, who
has devoted himself and all his energy to our
Organization, in an increasingly complex world. Let us
pay him the tribute he richly deserves for the success of
the Millennium Summit, which proved to the world
that Mr. Kofi Annan has achieved what he set out to
do, i.e. to restore the dignity and prestige of the
Organization as the indispensable forum for
concertation and concord, and as a peacemaker and
promoter of progress for all.
I would also like, finally, to welcome the
delegation of Tuvalu, which has become the 189th
Member State.
History will recall that, in the framework of the
Millennium Assembly, the Millennium Summit
gathered in this venerable Hall our illustrious heads of
State and Government, who examined the role our
Organization is being called upon to play in the twenty-
first century. These eminent dignitaries thereby gave us
a new vision of how to take up the great challenge
posed by globalization  by promoting a new human
international order.
The first half of the year 2000 was also an intense
time for the United Nations and the international
community, what with the holding in June of two major
special sessions of the General Assembly. These two
special sessions  following up on and reviewing the
Fourth World Conference on Women, which was held
in Beijing, and the World Summit on Social
Development, held in Copenhagen  produced
encouraging results. My delegation cherishes the hope
that these sessions will contribute to strengthening the
status and role of women in our respective societies by
promoting gender equality, the eradication both of
poverty and of its feminization, and the promotion of
productive employment and social integration. If we do
not fully respect women and recognize their essential
contribution to the progress of our societies, our world
is going continue walking on one leg, when obviously
there are two.
Despite these new perspectives and their
historical importance, this session is not without causes
for grave concern and even despair. Despite our
ongoing efforts, a number of conflicts are persisting
and deepening. From Sierra Leone to the Democratic
Republic of the Congo, from Angola to the border
between Ethiopia and Eritrea, from Burundi to
Somalia, from Kosovo to East Timor we hear the
echoes and see the images and the horror of conflict
zones.
Senegal would like to here voice its great concern
at what is occurring between Guinea and Liberia. Our
country calls upon these two countries to carry out a
brotherly, peaceful dialogue in accordance with the
purposes and principles of the Charter of the
Organization of African Unity (OAU). We make the
same urgent request of the political leaders of CÙte
d'Ivoire, urging them to find a political compromise
that will enable the great country, CÙte d'Ivoire, which
we love so well, to live in peace, stability and unity.
It is in view of such situations that regional
organizations, aware of the fact that Africa is paying a
high price for all these conflicts, have resolutely
undertaken to seek political solutions, with the help of
the international community. This is what occurred in
9

Sierra Leone, where the LomÈ Agreement, reached
under the aegis of the Economic Community of West
African States, allowed us to nourish hopes for a
lasting solution. The same can be said for Angola and
the Democratic Republic of the Congo and the two
Lusaka agreements of 1994 and 1999, respectively.
Unfortunately, these praiseworthy efforts often run up
against a lack of commitment on the part of rebel
movements or armed factions to the very agreements
that they themselves have signed.
However, in spite of this bleak situation, we
should not give in to discouragement. As the
constitution of the United Nations Educational,
Scientific and Cultural Organization says,
`since wars begin in the minds of men, it is in the
minds of men that the defences of peace must be
constructed'.
We have a moral obligation to continue to act with
determination and perseverance, bringing the
protagonists of these conflicts to recognize and
embrace a culture of peace that will allow people to
progress, committing themselves to forgiveness and
reconciliation.
It is in this context that my delegation
congratulates the members of the Panel on United
Nations Peace Operations for its recent report. The
subtlety of the analyses and the relevance of the
recommendations contained therein open new
perspectives for the United Nations in terms of
reducing tensions and wisely managing conflicts.
Senegal attaches great importance to the consideration
of the Panel's recommendations, so that a new
peacekeeping doctrine can be established.
Experience has shown us that the language of
weapons, as well as feeding conflicts by illicitly
exploiting natural resources, cannot produce humanly
acceptable solutions. The only possible solution is one
that allows peoples to fully enjoy conditions of peace
and economic and social security.
It is in this context that the Constitutive Act of
the African Union was signed on 12 July at LomÈ, at
the thirty-sixth session of the Assembly of Heads of
State and Government of the Organization of African
Unity (OAU), committing Africa to resolutely engage
in a spirit of unity in finding African solutions to its
many challenges. This is why the President of the
Republic, MaÓtre Abdoulaye Wade, a convinced Pan-
Africanist, led to its completion the procedure making
Senegal the second African country to ratify this
historic Act.
Before LomÈ, Africa had already taken another
meaningful decision, at the Algiers summit, by
proclaiming 2000 the year of peace and concord on the
continent.
The advent of democracy in Guinea-Bissau and
the efforts to bring about a gradual return to normality
in the life of its citizens and institutions are part of the
response to the demand for democracy. Is not the
recent peaceful political transition in my country,
which brought MaÓtre Abdoulaye Wade to the highest
executive position, further proof that our peoples can
choose their leaders in a sovereign and democratic
fashion?
I now turn to the Middle East, where my country
has noted the major breakthroughs this year in the
Israeli-Arab conflict, at the heart of which is the
question of Palestine. The evacuation of Lebanese
territory by the Israeli occupation troops and the long
and delicate negotiations at Camp David between
Palestinians and Israelis give rise to hope, despite the
talks' relative failure. Our hopes include that of seeing
the creation of a space of lasting cohabitation between
Israelis and Palestinians, as well as between Israel and
its Arab neighbours, with respect for the dignity and
rights of the peoples and States of the region.
It is only right to pay tribute to all the participants
in this positive development, in particular the
Palestinian and Israeli leadership, who, thanks to their
political courage and sense of history have opened this
avenue towards a new dawn of peace in the Middle
East. Senegal reiterates its constant support for
President Yasser Arafat and its admiration for his
courage and political lucidity. He has never dropped
the olive branch to which he referred here in 1974. Our
congratulations also go to President Clinton. We
express our support for the Prime Minister of Israel,
Mr. Barak, as well as the other actors in the peace
process, whom we commend for their determined
efforts in search of peace and reconciliation between
all the peoples of the region. We hope that their efforts
will soon be crowned with positive results.
The year 2000 was also marked by a relaxation of
major importance in relations between the two Koreas.
This highly significant political development will
contribute to consolidating peace and security on the
10

Korean peninsula and in the entire subregion of South-
East Asia. The United Nations, universal symbol of the
peoples' aspirations to peace and security, should make
a significant contribution to protecting the ongoing
process between the two Koreas.
It is in the name of rapprochement between
peoples and the principle of universality that my
country supports the request of the Republic of China
on Taiwan to rejoin the concert of free nations within
the United Nations and its specialized agencies, and
thus to participate in the consolidation of international
peace and security.
With the completion last June of the definition of
what constitutes crimes, and of the rules of procedure
and testimony, the Preparatory Committee for the
International Criminal Court passed a significant
milestone in the establishment of this important legal
institution. This progress and the new ratifications of
the Rome Statute, are encouraging signs of the
international community's rejection of criminal faits
accomplis, injustice and impunity. I repeat Senegal's
support for the process, which should bring about a
credible, independent and efficient International
Criminal Court.
Building and consolidating peace also, and above
all, means to meeting the chronic challenge of
underdevelopment, for, as we know, development is
another name for peace. Twenty years ago the North-
South Commission on development problems strongly
emphasized that where hunger reigns there cannot be
peace, and that whoever wants to banish war must also
banish poverty. Yet today, despite that warning, poverty
persists and grows, although we have the means to
fight it.
We dare to hope that next year's high-level
meeting on financing development will be a unique
opportunity to examine in depth the causes of the
decline in official development assistance and will find
ways and means to redress this worrying situation: the
urgent need to deal with the debt crisis, rebalance
international trade and deal with the risks of
marginalization resulting from globalization.
I recall President Wade's appeal, warmly received
by his peers, for an in-depth analysis of the African
debt and for a world summit on globalization to correct
its injustices and contradictions.
I would also like to reiterate Senegal's support for
cooperation frameworks such as the EU-ACP
agreements and the Tokyo International Conference on
African Development (TICAD). We hope that recent
decisions made at the G-8 Summit in Okinawa, as well
as the American initiative, `African Growth and
Opportunity Act', will be the starting point of a new
partnership based on solidarity and mutual benefits.
Development is inseparable from the promotion
and protection of human rights, the rule of law and
sound governance, principles to which my country
remains firmly attached. By creating a human rights
unit attached to the presidency of the Republic, the
Head of State has shown his personal commitment to
the protection and promoting of citizens' fundamental
rights and freedoms by the Administration and at every
level of public life. Senegal will continue to make
every effort to consolidate the foundations of the rule
of law, to protect human rights defenders and to honour
the obligations it assumes by its adherence to
international legal instruments on human rights.
With the momentum created by the success in
Senegal of the peaceful change-over of political power
and a peaceful transition, my country feels equipped to
continue to defend the image of a serene Africa, a
mature Africa, a tolerant and democratic Africa.
Today, more than ever, our people wonder about
the political will and capacity of our States to take
advantage of the current international climate, which
seems propitious for a dynamic of peace and for taking
into account the human dimension in technological
innovations.
In Africa our thoughts often turn to the anguish
caused by the ravages of HIV/AIDS, although with a
l.6 per cent rate, Senegal strengthens the hope that this
scourge will be defeated.
Fifty years ago, at the end of the planetary
nightmare of the Second World War, a hope and
conviction were born: that men and women throughout
the world would do everything possible to prevent new
wars from breaking out and would work together to
ensure respect for the right of each individual to
freedom, justice and progress. Today the intellectual
and material resources available to humanity should
logically be increasingly dedicated to building a future
of peace, progress and shared happiness. But it must be
said that for the great majority of peoples and nations


the international situation does not meet their
aspirations to peace and progress.
In the final analysis, to build a pan-human society
which is at peace with itself we must unite all our
energies to create the basis for more human
development with greater solidarity, bringing new hope
to future generations. This is the importance and
meaning of the Millennium Summit, in urging us to
make a collective contribution to strengthening our
Organization for the salvation of humanity.
As it has become a tradition in my country, I will
leave the last word of my statement to the inimitable
Senegal-Cameroon poet of love and hope, David
Mandesijop, who said:
`Hope lived in us as in a citadel.'
I hope the aspiration to a more just and happy
world will live within us all as an impregnable citadel
so, as Mandesijop said, that spring will grow beneath
our footsteps.